Citation Nr: 1615522	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  13-15 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for the residuals of a cold injury to his feet. 

2.  Entitlement to service connection for the residuals of a cold injury to the feet on a de novo basis.  

3.  Entitlement to service connection for bilateral bunions.

4.  Entitlement to service connection for bilateral hammertoes.  


REPRESENTATION

Veteran represented by:	Kenneth LaVan 




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to November 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Atlanta, Georgia, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in January 2016.  A transcript is in the record.  

The Board acknowledges that the issues of service connection for sleep apnea, diabetes insipidus, and a right thumb disability were certified to the Board in March 2016.  The Board's review of the claims file reveals that the Veteran has requested an additional hearing for these issues, that this request has been acknowledged by the RO, and that further action is pending.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.  

The issues of entitlement to service connection for the residuals of a cold injury to the feet on a de novo basis, entitlement to service connection for bilateral bunions, and entitlement to service connection for bilateral hammertoes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for the residuals of a cold injury to the feet was denied in a rating decision dated March 31, 2003; although he submitted a notice of disagreement with this decision and received a statement of the case, he did not submit a substantive appeal; no new and material evidence was submitted prior to the expiration of the appeal period.  

2.  The evidence considered in the March 2003 rating decision included the Veteran's service treatment records and VA medical records; the claim was denied based on the absence of evidence of treatment for a cold injury in service and the absence of any confirmed residual disability attributable to a cold injury. 

3.  The evidence received since March 2003 includes a January 2005 VA medical record that relates tinea pedis, neuralgia, and arthralgia to a cold injury in service, and the Veteran's January 2016 testimony regarding treatment for a cold injury during service; this evidence was not previously submitted and relates to unestablished facts necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The March 31, 2003 rating decision that denied entitlement to service connection for the residuals of a cold injury to the feet is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 3.156(b), 20.200 (2015). 

2.  New and material evidence has been submitted to reopen the claim for entitlement to service connection for the residuals of a cold injury to the feet.  38 C.F.R. § 3.156(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); C.F.R. § 3.159(b)(1) (2015).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given the favorable nature of this decision, any failures in the duty to notify or duty to assist are harmless error, as it has failed to result in any prejudice to the Veteran. 

New and Material Evidence

The Veteran contends that he sustained a cold related injury to both of his feet during active service.  He argues that he has submitted new and material evidence to reopen his previously denied claim for service connection for the residuals of this disability.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2012). 

Entitlement to service connection for a cold injury to the feet was initially denied in a rating decision dated March 25, 2003.  Additional medical evidence was then received, but the claim was again denied in a March 31, 2003 rating decision.  The Veteran was notified of this decision in April 2003 and submitted a notice of disagreement in May 2003.  He was provided a statement of the case in March 2004.  However, the Veteran did not perfect his appeal by submitting a substantive appeal, and no additional medical evidence was received within the appeal period.  Therefore, the March 31, 2003 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b), 20.200.  

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A review of the March 2003 rating decisions shows that the evidence included the Veteran's service treatment records, the report of a May 2001 VA examination, and additional VA treatment records from February 2003.  Entitlement to service connection for the residuals of a cold injury to the feet was denied based on the lack of evidence of treatment in service for such an injury.  The March 25, 2003 rating decision also noted that the current VA examination did not show any residuals of an acute cold injury to the feet.  

The evidence received since March 2003 includes a January 2005 VA treatment note from the podiatry clinic.  The Veteran was said to have presented to the clinic for follow up of chronic tinea pedis, neuralgia, and arthralgia from a cold weather injury.  He related that the fungus was pretty much gone but that he still had pain and numbness.  After examination, the assessments included neuropathy from cold weather injury and arthralgia to digits from cold weather injury.  The Veteran was also made aware that because of the cold weather injury his fungal infection could recur.  A January 2005 addendum to this note added the assessment of cold injury resulting in chronic tinea pedis improved with Lamisil course and neuropathy.  The examiner opined that the above conditions were likely the result of a cold injury during service.  VBMS 3/4/16, VA Examination, p. 7.  

Other evidence includes the Veteran's sworn testimony from the January 2016 hearing.  He testified that while stationed as a Marine aboard the USS Saipan, his unit was deployed to Norway to participate in NATO wargames in early 1981.  They spent two to three weeks in the snow and mountains, during which time they slept in unheated tents.  The Veteran further testified that his boots remained wet for days at a time.  Eventually he noticed that his toes were turning blue, his skin began to peel, and he felt tingling.  He was allowed to return to the ship for medical attention, where a corpsman treated him with a crème.  The Veteran added that the tingling and skin problems have continued ever since this incident.  VBMS 1/15/16, Hearing Testimony, pp. 3-9.  

The Board finds that the January 2005 VA treatment records and the January 2016 testimony is new and material evidence.  The Veteran's testimony is credible, and purports to show that he sustained a cold injury during service.  The absence of such evidence formed part of the basis for the original denial.  Furthermore, the January 2005 medical records purport to show a current disability that is a residual of the cold injury.  The absence of any confirmed residuals also formed part of the basis for the original denial.  As this evidence was not previously submitted to the VA and relates to unestablished facts necessary to substantiate the claim, it is new and material, and the claim is reopened.  

The matter of entitlement to service connection for the residuals of a cold injury to the feet on a de novo basis will be addressed in the remand section at the end of this decision.  


ORDER

New and material evidence having been received, the petition to reopen the Veteran's claim of service connection for the residuals of a cold injury to his feet is granted.


REMAND

As noted above, evidence received since the March 2003 rating decision includes a January 2005 assessment indicating residual disability as a result of a cold injury.  A June 2009 VA podiatry clinic record also notes a history of a cold injury or frostbite.  The assessment was diabetes with neuropathy, but the examiner noted that the residuals of the cold injury might be aggravating the neuropathic symptoms.  VBMS 7/6/09, Medical Treatment Record - Government Facility, p. 1.  

However, the record also reflects that the Veteran has been seen on a regular basis at the VA podiatry clinic since 2009, but without any additional reference to the residuals of a cold injury during this period.  For example, a February 2012 podiatry clinic note includes an assessment of diabetes with neuropathy without mention of any history of cold injury or any current residuals attributable to a cold injury.  Virtual VA 10/30/2015 Capri #1, p. 378.  A July 2015 podiatry clinic note states that the Veteran has a history of chronic foot pain but he was in no acute distress at that time.  There was no mention of a cold injury.  Virtual VA 10/30/2015 Capri #1, p. 65.  The Veteran was seen on at least four other occasions between February 2012 and July 2015 with similar findings, all without mention of a cold injury.  

In view of the most recent evidence, the Board finds that the Veteran should be afforded a new VA examination in order to confirm whether or not he has a current disability as a residual of a cold injury in service.  

The Veteran also contends that he received treatment for a cold weather injury in service, but that these records are missing.  He has submitted the 1980 Command History from the USS Saipan, which confirms the ship and its Marine contingent participated in NATO exercises in Norway from September 1980 to October 1980.  VBMS 3/4/16, Third Party Correspondence, pp. 4, 10.  A review of the Veteran's service treatment records show that they include records from September 1980 which are marked "deployed."  VBMS 9/15/14, STR - Medical, p. 17.  This suggests that the Veteran's records from this period have already been obtained.  However, as the next entry in the service treatment records is not dated until January 1981, the Board acknowledges that there is at least the possibility that additional records exist.  Another attempt should be made to ensure that all service treatment records have been obtained.  

Turning to the claims of service connection for bilateral bunions and bilateral hammertoes, the Board notes that the Veteran and his representative have requested that these claims be remanded in order to afford the Veteran a VA examination.  

There are numerous medical records that confirm the current diagnoses of the claimed bilateral bunions and bilateral hammertoes.  For example, a November 2012 VA podiatry clinic record includes assessments of multiple hammertoes 2-5 bilaterally, and bunion deformity.  Virtual VA 10/30/2015 Capri #1, p. 321.  

At the January 2016 hearing, the Veteran testified that during basic training he was forced to wear boots that were two sizes too small for the first month and a half.  He states that his feet began to hurt at that time, and he remembers seeing the first stages of the development of his bunions and hammertoes during this period.  He further argues that these disabilities have persisted ever since that time.  VBMS 1/15/16, Hearing Testimony, pp. 15-19.  The Board notes that both bunions and hammertoes are external malformations that would be observable to a layman although he would not be competent to address their etiology.  The Veteran also believes that his disabilities may be the result of his cold injury.  

The Veteran has not been provided a VA examination of his bunions or hammertoes.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Given the Veteran's reports of seeing the initial states of his bunions and hammertoes in service and the current diagnoses of these disabilities, he must be scheduled for a VA examination in order to determine their etiology.  

Accordingly, the case is REMANDED for the following action:

1.  Make an additional attempt to obtain any of the Veteran's outstanding service treatment records, particularly for his deployment aboard the USS Saipan for the period from September 1980 to January 1981.  These attempts should continue until it is certain that the records either do not exist or that additional attempts to obtain them would be futile, and such should be noted in the claims file.  

2.  After completion of the above, schedule the Veteran for a VA examination of his feet, to include an examination for cold weather injuries.  The claims folder must be reviewed by the examiner and the examination report must note that it has been reviewed.  All indicated tests and studies should be conducted.  At the conclusion of the examination and record review, the examiner should provide the following opinions:

a) Does the Veteran have any current disability that can be attributable to a cold injury?  If so, list these disabilities.  If the answer is no, is it as likely as not that the residuals of a cold injury has aggravated the Veteran's diabetic neuropathy?  

b) Is it as likely as not that the Veteran's diagnoses of arthritis of the feet, neuralgia, tinea pedis, or any other disability of the feet that might be diagnosed on current examination were incurred in active service?

c) Is it as likely as not that the Veteran's bilateral bunions or his bilateral hammertoes were incurred or active service?  If the Veteran is determined to have incurred a cold injury during service, is it as likely as not that the bilateral bunions or bilateral hammertoes were incurred or aggravated due to the cold injury?  

The reasons for all opinions should be provided.  The Veteran's contentions regarding treatment for a perceived cold injury during service and having developed and seen bunions and hammertoes during service should be acknowledged.  Any negative opinion must not be based solely on the absence of evidence of treatment in service.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


